STOCK PURCHASE AGREEMENT

     This Stock Purchase Agreement (this “Agreement”) is entered into and made
effective as of April 23, 2007 by and between Nitches, Inc., a California
corporation (“Nitches”), with its principal offices at 10280 Camino Santa Fe,
San Diego, California 92121, and Sojitz Corporation, a Japanese corporation (the
“Purchaser”), with its principal offices at 1-20 Akasaka 6-chome Minato-ku,
Tokyo 107-8655 Japan, with respect to the following facts:

     A. Nitches desires to issue and sell to the Purchaser certain unregistered
shares of Nitches’ fully paid and nonassessable common stock without par value
(the “Common Stock”).

     B. The Purchaser desires to purchase shares of the Common Stock, in the
amount and at the price contained in, and subject to the terms and conditions
of, this Agreement.

     C. Concurrently with the execution of this Agreement, each of Nitches and
the Purchaser are entering into that certain Manufacturing Agreement (the
“Manufacturing Agreement”), as a condition precedent to the execution of this
Agreement, pursuant to which Nitches shall have the Purchaser manufacture the
Products (as defined in the Manufacturing Agreement) on behalf of Nitches.

     NOW, THEREFORE, in consideration of the covenants and promises contained in
this Agreement, and intending to be legally bound, the parties hereto agree as
follows:

1. Sale and Issuance of Common Stock; Closing Conditions.

     (a) Purchase and Sale of Common Stock. Subject to the terms and conditions
of this Agreement, the Purchaser agrees to pay to Nitches $1,500,000 (the
“Purchase Price”) by wire transfer of immediately available funds, and Nitches
agrees to deliver to the Purchaser a certificate or certificates representing
such number of shares (rounded to the nearest full share) of the Common Stock,
calculated by (i) dividing the Purchase Price by the average of the closing
prices of a share of the Common Stock on the NASDAQ Capital Market for the ten
(10) trading days that immediately precede the Closing Date (as defined below),
plus (ii) an additional number of shares determined by multiplying the number of
shares calculated under clause (i) by five percent (5%) (collectively, the
“Shares”), provided, that the number of the Shares will be subject to equitable
adjustment in the event of any stock split, stock dividend, reverse stock split
or other change in the number of shares of the Common Stock outstanding that
occurs between the date of this Agreement and the Closing Date.

     (b) Closing. The closing for the purchase and sale of the Shares as
contemplated in Section 1(a) of this Agreement (the “Closing”) shall occur on
the first (1st) business day following the Purchaser's delivery of a written
notice to Nitches (the “Closing Date”), which shall occur on or prior to May 31,
2007, at Nitches' offices at 10280 Camino Santa Fe, San Diego, California 92121.
At the Closing, Nitches will deliver a stock certificate representing the Shares
registered in the name of the Purchaser, against delivery of the Purchase Price.

--------------------------------------------------------------------------------

2. Conditions to Closing. The obligation of the Purchaser to purchase the Shares
at the Closing is subject to the fulfillment on or prior to the Closing of the
following conditions:

     (a) Representations and Warranties Correct; Performance of Obligations. The
representations and warranties made by Nitches in this Agreement and the
Manufacturing Agreement shall be true and correct when made, and shall be true
and correct as of the Closing with the same force and effect as if they had been
made at and as of such time, subject to changes contemplated by this Agreement;
and Nitches shall have performed all obligations and conditions herein required
to be performed or observed by it on or prior to the Closing.

     (b) Compliance Certificate. The President of Nitches shall deliver to the
Purchaser at the Closing a certificate certifying that the conditions specified
in this Section have been fulfilled and stating that there shall have been no
material adverse change in the business, operations, properties, assets or
financial condition of Nitches since either the date of this Agreement or the
date of Nitches' most recently filed financial statements (a “Material Adverse
Change”).

     (c) Legal Opinion. The Purchaser shall have received from a legal counsel
to Nitches, an opinion addressed to the Purchaser, dated the Closing Date with
respect to (i) the due organization of Nitches, (ii) the valid authorization and
binding effect of this Agreement and the Manufacturing Agreement, and (iii) the
Shares, when issued and sold under the terms of this Agreement, shall be validly
issued, fully paid, non-assessable and free of preemptive rights, as set forth
in the form of opinion attached hereto as Exhibit A.

     (d) Qualification. The offer and sale of the Shares to the Purchaser
pursuant to this Agreement shall be exempt from qualification under the
California Corporate Securities Law of 1968, as amended. All other
authorizations, approvals or permits of any other governmental authority that
are required in connection with the lawful issuance and sale of the Shares shall
have been duly obtained and shall be effective on and as of the Closing.

     (e) The Manufacturing Agreement shall be in full force and effect as of the
Closing.

     (f) There shall not exist, and there shall not have been any event,
occurrence, change, development or circumstance, which has caused or could
reasonably be expected to cause, individually or in the aggregate, a Material
Adverse Change.

     (g) There shall be no injunction, writ, preliminary restraining order or
other order in effect of any nature issued by a court or governmental agency of
competent jurisdiction directing that the transactions contemplated by this
Agreement not be consummated in the manner provided for in this Agreement.

3. Representations and Warranties of Nitches. Nitches represents and warrants to
the Purchaser, effective as of the date of this Agreement and as of the Closing,
as follows:

     (a) Authorization. Nitches has full corporate right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement. Upon the execution and
delivery of this Agreement, this Agreement shall constitute a valid and binding
obligation of Nitches enforceable in accordance with its terms.

- 2 -

--------------------------------------------------------------------------------

     (b) Valid Issuance of Common Stock. The Common Stock that is being
purchased hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and nonassessable, and will be free of restrictions
on transfer other than restrictions on transfer under applicable state and
federal securities laws.

     (c) Commission Filings; Financial Statements.

          (i) Nitches has filed with the Securities and Exchange Commission (the
“Commission”) and made available to the Purchaser or its representatives all
forms, reports and documents required to be filed by Nitches with the Commission
(collectively, the “Commission Reports”). The Commission Reports (i) at the time
filed (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing), complied in all material respects
with the applicable requirements of the Securities Act of 1933, as amended, (the
“Securities Act”), and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as the case may be, and (ii) did not at the time they were
filed (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

          (ii) Each of the financial statements (including, in each case, any
related notes) contained in the Commission Reports, including any such
Commission Report filed after the date of this Agreement until the Closing,
complied as to form in all material respects with the applicable published rules
and regulations of the Commission with respect thereto, was prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
to such financial statements or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission) and fairly presented the consolidated
financial position of Nitches and its subsidiaries as at the respective dates
and the consolidated results of its operations and cash flows for the periods
indicated, except that the unaudited interim financial statements were or are
subject to normal and recurring year-end adjustments which were not or are not
expected to be material in amount.

     (d) Compliance with Laws. Nitches has complied with, is not in violation
of, and has not received any notices of violation with respect to, any federal,
state or local statute, law or regulation with respect to the conduct of its
business, or the ownership or operation of its business, except for failures to
comply or violations which would not cause a Material Adverse Change.

     (e) Shareholders Consent. No consent or approval of the shareholders of
Nitches is required or necessary for Nitches to enter into this Agreement and
the Manufacturing Agreement or to consummate the transactions contemplated
hereby and thereby.

- 3 -

--------------------------------------------------------------------------------

     (f) Capital Structure. As of March 31, 2007, the authorized capital stock
of Nitches consists of 50,000,000 shares of the Common Stock, no par value, of
which 5,253,507 shares are issued and outstanding on such date and 25,000,000
shares of Preferred Stock, $100 par value, of which 8,820 shares are outstanding
on such date. All such shares of Nitches have been duly authorized, and all such
issued and outstanding shares have been validly issued, are fully paid and
nonassessable and are free of any liens or encumbrances other than any liens or
encumbrances created by or imposed upon the holders thereof. Nitches has also
reserved 600,000 shares of Common Stock for issuance pursuant to its 2004 Equity
Incentive Plan (the “Plan”), 110,000 of which were issuable upon exercise of
such outstanding stock options as of March 31, 2007. Except as set forth in this
Agreement, there are no other options, warrants, rights, convertible or
exchangeable securities, commitments or agreements of any character to which
Nitches is a party or by which it is bound obligating Nitches to issue, deliver,
sell, repurchase or redeem, or cause to be issued, delivered, sold, repurchased
or redeemed, any shares of the capital stock of Nitches or any securities
convertible into or exchangeable for capital stock of Nitches or obligating
Nitches to grant, extend or enter into any such option, warrant, right,
commitment or agreement. There are no outstanding bonds, debentures, notes or
other obligations issued by Nitches which permit the holders thereof to vote
with the stockholders of Nitches on any matter.

     (g) Non-Contravention; Consents.

          (i) Neither the execution and delivery by Nitches, nor the
consummation or performance by Nitches of any of the transactions to be
consummated or performed by it under this Agreement, will directly or indirectly
(with or without notice or lapse of time) (i) violate any provision of Nitches'
Articles of Incorporation or Bylaws, or (ii) constitute or result in a breach or
default by Nitches, or give rise to a right of termination, amendment,
cancellation or acceleration on the part of any other party, or result in the
creation or imposition of any lien on Nitches' assets, under any agreement or
instrument to which Nitches is a party or by which Nitches is bound, which
breach, default, termination or lien could cause a Material Adverse Change.

          (ii) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority or other person on the part of Nitches is required in connection with
the execution, delivery and performance by Nitches of this Agreement or the
consummation of the transactions contemplated hereby.

          (iii) Nitches is not in violation of any provision of its Articles of
Incorporation or Bylaws or any other agreement, contract, obligation or
commitment, which violation would materially affect its ability to perform its
obligations under this Agreement or has, or could reasonably be expected to
cause, a Material Adverse Change.

     (h) No Undisclosed Liabilities, Absence of Certain Events and Changes.
Except as otherwise disclosed in the Commission Reports, since November 30, 2006
Nitches has not incurred any liabilities or obligations (whether absolute or
contingent) other than those arising from operations in the ordinary course of
business consistent with past practice. Since November 30, 2006, except as
disclosed in the Commission Reports filed with the SEC and publicly available
prior to the date hereof, there has not been any event, occurrence, development
or circumstances, and there has been no change in or development with respect to
the business, condition (financial or otherwise), assets, liabilities,
properties, operations or results of operations of Nitches and its subsidiaries
except events, occurrences, developments, circumstances and changes in and
developments with respect to the ordinary course of business of Nitches
consistent with past practice which have not had or could not reasonably be
expected to cause, individually or in the aggregate, a Material Adverse Change.

- 4 -

--------------------------------------------------------------------------------

     (i) Material Contracts. Except as disclosed in the Commission Reports,
Nitches is not, nor to the knowledge of Nitches is any other party, in material
default under, or in material breach or material violation of any "material
contracts" within the meaning of Item 601 of Regulation S K of the SEC to which
Nitches is a party (collectively, “Nitches Material Contacts”). All of the
Nitches Material Contacts are valid, binding and in full force and effect in all
material respects and enforceable by Nitches in accordance with their respective
terms. No event has occurred which, with the giving of notice or passage of time
or both, would constitute a material default by Nitches or, to the knowledge of
Nitches, any of its subsidiaries or any other party under any of Nitches
Material Contracts.

     (j) Litigation. There are no claims, actions, suits, proceedings or
investigations pending or, to the knowledge of Nitches, threatened against
Nitches or any of its subsidiaries or any of their properties or assets before
any governmental authority which (i) in any manner challenge or seek to prevent,
enjoin, alter or materially delay the transactions contemplated by this
Agreement, or (ii) could reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Change. None of Nitches or any of its assets or
properties (whether leased or owned) are subject to any orders, judgments,
injunctions or decrees which could reasonably be expected to cause a Material
Adverse Change.

4. Representations and Warranties of Purchaser. The Purchaser represents and
warrants to Nitches, effective as of the date of this Agreement and as of the
Closing, as follows, understanding that Nitches will rely on these
representations a basis for determining the availability of an exemption for the
sale of the Shares under applicable federal and state securities laws:

     (a) Authorization. The Purchaser has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement. Upon the execution and
delivery of this Agreement, this Agreement shall constitute a valid and binding
obligation of the Purchaser enforceable against the Purchaser in accordance with
its terms.

     (b) Investment Intent. The Purchaser (i) understands that the Shares have
not been registered under the Securities Act, or under any state securities
laws, and are being offered and sold in reliance upon federal and state
exemptions for transactions not involving any public offering, (ii) is acquiring
the Shares solely for its own account and understands that any further resale of
the Shares can only be made pursuant to an effective registration statement
under the Securities Act and any applicable state securities law or an
applicable exemption from registration, (iii) was not made aware of the Shares
by any advertising or general solicitation, (iv) is able to bear the economic
risk and lack of liquidity inherent in holding the Shares, and (v) is an
"Accredited Investor" as defined in Regulation D promulgated by the Commission
under the Securities Act.

- 5 -

--------------------------------------------------------------------------------

     (c) Legend. The Purchaser understands and agrees that the certificate
representing the Shares shall bear a legend similar to the following:

"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THE SHARES MAY
NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO
NITCHES THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE
144 OF SUCH ACT."

     The certificates evidencing the Shares may also bear any applicable legend
required by any state, local or foreign law governing such securities.

     (d) Information to Purchaser. The Purchaser acknowledges that (i) all
Commission Reports have been made available to the Purchaser, and (ii) the
Purchaser has had the opportunity to ask questions, receive answers, and obtain
additional information from and concerning Nitches.

     (e) Restriction on Sales, Short Sales and Hedging Transactions. The
Purchaser represents and agrees that during the period from the execution of
this Agreement through the Closing Date, (i) the Purchaser shall not purchase or
sell, or induce others to purchase or sell, the Common Stock as traded in the
public market, and (ii) the Purchaser shall not execute or effect, or cause to
be executed or effected, any short sale, option or equity swap transactions in
or with respect to the Common Stock or any other derivative security transaction
the purpose or effect of which is to hedge or transfer to a third party all or
any part of the risk of loss associated with the ownership of the Shares by the
Purchaser.

5. Indemnification. Each party hereto (the “Indemnifying Party”) shall defend,
indemnify and hold harmless the other party hereto (the “Indemnified Party”),
and each of the Indemnified Party’s current, former, and future affiliates, and
their past and present officers, directors, shareholders, employees, creditors,
fiduciaries, agents, employees, partners, attorneys, representatives, promoters,
heirs, predecessors, successors and assigns (collectively, the “Released
Parties”), from and against any and all claims, demands, actions,
investigations, costs, liabilities, damages or losses incurred or suffered by
the Indemnified Party or any of the Released Parties directly or indirectly in
connection with a breach of any of the Indemnifying Party's representations,
warranties or other obligations under this Agreement, and the Indemnifying Party
shall indemnify the Indemnified Party and the Released Parties against all
costs, expenses, and damages arising from any such action. If this
indemnification provision is held by a court of competent jurisdiction to be
unavailable to any Indemnified Party or the Released Parties, then, in lieu of
indemnification, the Indemnifying Party shall contribute to the amount paid or
payable to such Indemnified Party or the Released Parties in the proportion of
the relative fault of the Indemnifying Party to the Indemnified Party or the
Released Parties.

- 6 -

--------------------------------------------------------------------------------

6. Registration Rights.

     (a) Mandatory Registration. No later than five (5) days following the
Closing Date, Nitches shall prepare and file a registration statement under the
Securities Act with the SEC (the "Registration Statement") relating to the
Purchaser's resale of the Shares to third parties following their issuance to
the Purchaser under this Agreement. Nitches shall use its reasonable best
efforts to promptly respond to any comments of the SEC thereon and shall make
any further filings (including amendments and supplements) in connection
therewith that may be necessary, proper or advisable to secure the effectiveness
of the Registration Statement. Nitches shall cause such Registration Statement
to be declared effective by the SEC by the earlier of (i) within ninety (90)
days of the Closing Date if the SEC provides comments to the Registration
Statement, and (ii) within three (3) trading days of the date that Nitches is
notified by the SEC (orally or in writing, whichever is earlier) that the
Registration Statement will not be "reviewed" or is not subject to further
review.

     (b) Purchaser Information. The Purchaser shall furnish to Nitches such
information regarding itself, the registrable securities held by the Purchaser
and the intended method of disposition of such securities as shall be required
to timely effect the registration of its registrable securities.

     (c) Filing and Registration Obligations. All registration expenses
(including without limitation reasonable printing expenses) incurred in
connection with a registration pursuant to this Section shall be borne by
Nitches. Nitches shall also take all actions that may be necessary, proper or
advisable under state securities laws in connection with the resale of the
Shares. Nitches shall make any further filings (including amendments and
supplements) in connection therewith that may be necessary, proper or advisable
to continue the effectiveness of the Registration Statement and shall in fact
maintain the effectiveness of the Registration Statement until the earlier of
(i) the date all of the Shares have been sold under the Registration Statement,
or (ii) the expiration of a period of fifteen (15) months from the Closing Date.
For a period of two (2) years from the Closing Date, Nitches agrees to file with
the SEC in a timely manner all reports and other documents required under the
Securities Act and the Exchange Act as may be necessary to permit the Purchaser
to sell shares under Rule 144.

     (d) Penalties for Failure to Register. If: (i) Nitches fails to file a
Registration Statement within five (5) days after the Closing Date, or (ii)
Nitches fails to file with the Commission a request for acceleration within
three (3) trading days of the date that Nitches is notified (orally or in
writing, whichever is earlier) by the Commission that a Registration Statement
will not be "reviewed," or not subject to further review, or (iii) the
Registration Statement covering the Shares is not declared effective by the
Commission within ninety (90) days after the Closing Date, then a "Registration
Default" shall have occurred. On the date that a Registration Default occurs
Nitches shall pay to the Purchaser an amount in cash equal to one percent (1%)
of the aggregate purchase price paid by the Purchaser for the Shares then held
by the Purchaser. On each monthly anniversary of the date of a Registration
Default, if the applicable Registration Default has not been cured by such
date), Nitches shall pay to the Purchaser an additional amount in cash equal to
one percent (1%) of the aggregate purchase price paid by the Purchaser for the
Shares then held by the Purchaser. The obligation to pay the one percent (1%)
penalty per month shall continue from the date of a Registration Default and
shall expire when (i) the Registration Default is cured, or (ii) Nitches'
obligation to maintain the effectiveness of the Registration Statement
terminates. The parties hereby agree that the penalty under this provision shall
not constitute liquidated damages and shall be in addition to any other remedies
available to the Purchaser.

- 7 -

--------------------------------------------------------------------------------

7. Miscellaneous.

     (a) Entire Agreement. Each party expressly acknowledges and agrees that
this Agreement is the final, complete and exclusive statement of the agreement
of the parties with respect to the subject matter of it and supersedes any prior
or contemporaneous agreements, understandings, or course of dealing. In entering
into this Agreement, neither party is relying on any representation, warranty,
or covenant that is not expressly contained in this Agreement.

     (b) Amendment. Except as expressly otherwise provided herein, neither this
Agreement nor any of the terms, provisions, obligations or rights contained
herein may be amended, modified, supplemented, augmented, rescinded, discharged
or terminated (other than by performance), except by a written instrument or
instruments signed by both parties to this Agreement.

     (c) No Broker Fees. Each party represents to the other that it has not used
a broker or other placement agent in respect of the sale of the Shares, except
for Mitsubishi UFJ Securities Co., Ltd. which acted on behalf of the Purchaser,
and shall indemnify the other from any claims for any broker purporting to act
on their behalf.

     (d) Applicable Law and Venue. This Agreement and the rights and remedies of
each party arising out of or relating to this Agreement (including, without
limitation, equitable remedies) shall be solely governed by, interpreted under,
and construed and enforced in accordance with the laws (without regard to the
conflicts of law principles thereof) of the State of California, as if this
Agreement were made, and as if its obligations are to be performed, wholly
within the State of California.

     (e) Assignment. Except as specifically provided in this Agreement, neither
Nitches nor the Purchaser may sell, license, transfer or assign (by operation of
law or otherwise) any of such party's rights or interests in this Agreement or
delegate such party's duties or obligations under this Agreement, in whole or in
part, without the prior written consent of the other party, which consent may be
withheld in such other party's sole discretion.

     (f) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.

[Remainder of page is intentionally blank.]

- 8 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first written above.

NITCHES, INC. SOJITZ CORPORATION     By: /s/ STEVEN P. WYANDT   By:     /s/
KIYOKATA NISHIKAWA Name:  Steven P. Wyandt Name: Kiyokata Nishikawa Title: 
Chief Executive Officer Title: General Manager, Apparel Dept.




[SIGNATURE PAGE TO
STOCK PURCHASE AGREEMENT]

--------------------------------------------------------------------------------